Citation Nr: 1326025	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  13-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to February 1957.  

This matter comes before the Board of Veterans' Appeals from a June 2011 rating decision that, in pertinent part, denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in September 2011, and the RO issued a statement of the case dated in November 2012.  A timely substantive appeal was filed in January 2013.  

In this case, the Board notes that in July 2000, the RO denied entitlement to service connection for a left knee condition.  The Veteran did not file a timely notice of appeal to this decision and it became final.  In an April 2013 decision, the Board reopened the Veteran's claim and remanded the matter for additional development.

The Board notes that, in addition to the physical claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability, to include osteoarthritis, has been shown to have had its onset in military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a left knee disability, to include osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for a left knee disability is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a left knee disability.  He reported that he fell in service in late 1955 and injured his back and legs.  

A review of the service treatment records indicates no injuries or treatment related to the Veteran left knee.  His February 1957 separation examination was normal.

After service, the medical evidence indicates that the Veteran has been diagnosed with an old injury to the left knee with resultant osteoarthritis.  A July 2011 report noted that the Veteran had a painful left knee and that there was patellar contracture laterally with lateral femoral condylar tenderness and posteromedial joint line discomfort with crepitant popliteal fossa.  The physician opined within a reasonable degree of medical probability that the Veteran's diagnoses, which included bilateral post-impact injury and falling knee osteoarthritis, left greater than right with contractures and present signs and symptoms, were causally related to injuries, after effects, complications, and progression of lifting, falling injuries while on duty as a supply sergeant in the US Air Force.  Finally, the Veteran submitted a September 2011 statement in which he asserted that he was treated for his left knee in service from 1954 to 1956, including whirlpool treatment as prescribed by his treating physician.  

The Veteran's outpatient VA treatment notes reflect his history of left knee pain for many years.  He has been diagnosed with left knee osteoarthritis.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for osteoarthritis of the left knee is warranted in this case.  Here, the Veteran has been diagnosed with osteoarthritis of the left knee and a report of the Veteran's private physician dated in July 2011 indicated that this condition was related to his military service.  There is no contrary opinion of record.

In this case, the Board notes that the Veteran's service treatment records are silent for injury or treatment for the left knee.  The Veteran, however, reported that he fell in service in late 1955 and injured his back and legs.  Based in part on this report, the July 2011 physician's report found a link between the Veteran's current disability and his military service.  In this regard, the Board observes that the Veteran is competent to report the onset of symptoms during service and continued symptomatology since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  Id. at 179.  In Kowalski, however, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran.  Id. at 432-33.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Again, the July 2011 opinion was based on the Veteran's reported history.  Here, the Board has no basis for discrediting such history.  While there is no documented treatment for many years after service, this cannot serve as the sole basis for discounting lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Here, the Veteran has alleged treatment in the 1950s, the records of which are not in his possession and are at this point presumably unobtainable.  Also of record is a lay statement from another individual, J.D.  A fair reading of that statement indicates that the Veteran was observed to have suffered from left knee pain during service.  Thus, there is some evidence to support the history claimed by the Veteran and relied on by the physician who wrote the favorable July 2011 opinion.  It is true that the Veteran did not include the left knee among the disabilities he was claiming when he initially sought VA benefits in 1957.  This is potentially inconsistent with his reports of continuous left knee symptoms over the years since service.  Thus, there is some evidence that tends to support the Veteran's reported history and some that does not.  Overall, the Board will afford the benefit of the doubt and find equipoise as to the question of continuity of symptoms.  Once that element of the claim is conceded, the unrefuted July 2011 opinion clearly enables an award of service connection.

In summary, the claim of service connection for a left knee disability is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of the left knee disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


